MAINE SUPREME JUDICIAL COURT                                                      Reporter of Decisions
Decision:  2022 ME 50
Docket:    Ken-21-232
Argued:    March 8, 2022
Decided:   September 27, 2022

Panel:          STANFILL, C.J., and MEAD, JABAR, HORTON, and CONNORS, JJ., and HUMPHREY, A.R.J.1
Majority:       STANFILL, C.J., and MEAD, HORTON, and CONNORS, JJ., and HUMPHREY, A.R.J.
Dissent:        JABAR, J.



                                        STATE OF MAINE

                                                   v.

                                      TIMOTHY BARCLIFT


HORTON, J.

        [¶1] Timothy Barclift appeals from a judgment of conviction based on

two merged counts of aggravated furnishing of cocaine (Class B), 17-A M.R.S.

§ 1105-C(1)(B)(1), (D) (2018),2 entered by the trial court (Kennebec County,

Stokes, J.) after a trial. Barclift argues that the court erred when it denied his

motion to suppress evidence obtained when police officers stopped him after

receiving an anonymous tip and searched his belongings outside a bus station



   1 Although Justice Gorman participated in the appeal, she retired before this opinion was certified.
Justice Humphrey sat at oral argument and participated in the initial conference while he was an
Associate Justice and, as directed and assigned by the Chief Justice, is now participating in this appeal
as an Active Retired Justice.

   2 Title 17-A M.R.S. § 1105-C(1)(D) has been amended since the time period relevant to this case.
See P.L. 2021, ch. 396, § 5 (effective Oct. 18, 2021) (codified at 17-A M.R.S. § 1105-C(1)(D) (2022)).
The amendment has no bearing on this appeal.
2

in Augusta. Because the record evidence regarding the anonymous tip and the

subsequent efforts by police to confirm its reliability fails to establish an

objectively reasonable, articulable suspicion sufficient to justify the stop, we

vacate the judgment and remand for further proceedings.

                                       I. BACKGROUND

        [¶2] In July 2020, a grand jury indicted Barclift on two counts of

aggravated trafficking in cocaine (Class A), 17-A M.R.S. § 1105-A(1)(B)(1), (D)

(2018).3 Barclift filed a motion to suppress evidence, on which the court held

an evidentiary hearing. In an order denying the motion, the court found the

following facts, which, except as noted, are supported by competent evidence

in the suppression record. See State v. Chan, 2020 ME 91, ¶ 13, 236 A.3d 471.

        [¶3] On January 9 and 10, 2020, the Augusta Police Department and the

Maine Drug Enforcement Agency each received, through an online reporting

system similar to email, a written anonymous communication containing a tip




    3The charges were based on alternative theories—in one, the State alleged that Barclift trafficked
in cocaine in a quantity of 112 grams or more, see 17-A M.R.S. § 1105-A(1)(D) (2018); in the other,
the State alleged that Barclift trafficked in cocaine and had previously been convicted in New York of
“an offense relating to scheduled drugs and punishable by a term of imprisonment of more than one
year,” see 17-A M.R.S. § 1105-A(1)(B)(1) (2018). Section 1105-A(1)(D) has been amended since the
events leading to the charges, see P.L. 2021, ch. 396, § 4 (effective Oct. 18, 2021) (codified at 17-A
M.R.S. § 1105-A(1)(D) (2022)), but the amendment has no effect on the issues presented here.
                                                                                                         3

concerning Barclift.4 The two tips were nearly identical in content, suggesting

that they were provided by the same person. The tipster wrote that Barclift

was a rap artist known as DownLeezy and that he traveled regularly from New

York to Maine by Concord Trailways bus carrying large quantities of cocaine or

heroin in a bag or a backpack,5 and that he had been doing so for years. The

tipster also gave a date of birth for Barclift and indicated that he typically

carried a firearm.

        [¶4] Through internet searches, police confirmed that Barclift was a rap

artist known as DownLeezy. From law enforcement authorities in New York,

they obtained a photograph of Barclift and an indication that he had a criminal


   4 Neither of the actual messages containing the tip was made part of the suppression record. The

only evidence of the tip’s content in the suppression record (and, therefore, within our scope of
review) consists of witness testimony at the suppression hearing describing what was contained in
the tip. See State v. Tribou, 488 A.2d 472, 475 (Me. 1985) (stating that appellate review of the denial
of a motion to suppress is limited to the evidence in the suppression hearing record); State v. Annis,
2018 ME 15, ¶ 16 n.3, 178 A.3d 467 (“Our review . . . is limited to the record before
the suppression court at the time of its order . . . .”).

   Some of the court’s findings concerning the anonymous tip’s content went beyond the evidence
admitted during the suppression hearing. For example, although the court found that the date of
birth that the tipster provided “was inaccurate by a few days,” the suppression record contains no
evidence of either the specific date of birth that the tipster provided or Barclift’s actual date of birth.
The court also found that the tipster indicated that Barclift traveled to “Brunswick and Augusta,” but
there is no evidence in the suppression record that the tipster described any destination more
specific than “Maine” or “the area.” The court also found that “the tipster stated that Barclift stayed
in Maine for just a few days, then returned to New York, and then would come back to Maine with
more drugs,” but there is no evidence in the suppression record that the tipster provided information
about the duration of Barclift’s stays in Maine.

   5 One of the two witnesses who testified at the suppression hearing on this point testified that the
tipster indicated that Barclift carried drugs “[i]n a backpack or a bag.” The other testified that the
tipster indicated that Barclift used “a bag.”
4

history of indeterminate vintage.6 They also contacted an employee of Concord

Trailways in Boston, who said that Barclift had purchased ten bus tickets to

Maine in the month of January 2020, made four trips to Maine within the first

nine days of January 2020, and purchased bus tickets for travel to Maine since

2014.7 The employee also told police that Barclift used cash to pay for his bus

tickets.8

        [¶5] On January 22, 2020, the Concord Trailways employee reported that

Barclift had purchased a bus ticket for travel to Augusta that afternoon and

described the clothing that Barclift was wearing. A team of police officers set

up surveillance at the Concord Trailways bus terminal in Augusta. The bus

arrived and passengers, including Barclift, got off. Barclift was wearing a

backpack and carrying a black plastic bag. He exited the terminal building,




    6The suppression record is vague in terms of what the police learned about Barclift’s criminal
history. One officer testified that he understood that Barclift had “a criminal history in New York for
a narcotics violation.” He testified that he “believed” that “there was a robbery at one point,” and he
answered in the affirmative to a question about whether Barclift had “transported narcotics” and
“had a prior conviction for a violent crime.” Another officer testified that Barclift had “some prior
criminal history.” However, the only specific evidence of Barclift’s criminal history in the record of
the case is the parties’ stipulation during trial that he had a 1994 drug conviction in New York.

    7The dissent lists “a recent purchase of tickets” as a “corroborated” aspect of the tip, Dissenting
Opinion ¶ 34, but the trial court did not find that the tip itself provided information about a recent
ticket purchase and there is no evidence in the suppression record that would support such a finding.

    8Two State’s witnesses testified, however, that the bus line employee reported that Barclift
purchased the tickets using his own name, contrary to the tipster’s assertion that Barclift used a false
name to purchase bus tickets.
                                                                                                  5

approached a waiting SUV, put his backpack and bag in the back seat area, and

started getting into the front passenger seat. Multiple police officers and

vehicles converged on the SUV, Barclift got out with his hands raised in the air,

and an officer immediately placed him in handcuffs.                       Eventually, officers

searched Barclift’s backpack, found a plastic bag containing approximately 300

grams of cocaine, and placed him under arrest.

       [¶6] After the suppression hearing, the court concluded that the police

officers had an objectively reasonable, articulable suspicion that Barclift had

been engaged in criminal activity when they stopped him on the afternoon of

January 22, 2020, and issued a written order denying the motion to suppress

the physical evidence seized as a result of the stop.9

       [¶7] During a two-day trial, the court instructed the jury to consider

aggravated furnishing of cocaine, see 17-A M.R.S. § 1105-C(1)(B)(1), (D), as a

lesser-included offense if it found Barclift not guilty of aggravated trafficking.

The jury found Barclift not guilty of aggravated trafficking but guilty of

aggravated furnishing because of the quantity of drugs furnished, and the court




   9The court granted a portion of Barclift’s motion in which he sought exclusion of statements that
he made at the police station without having received Miranda warnings. See Miranda v. Arizona,
384 U.S. 436, 478-79 (1966).
6

found him guilty of aggravated furnishing because of a prior conviction.10 The

court merged the two charges for sentencing, see State v. Armstrong, 2020 ME

97, ¶ 11, 237 A.3d 185, imposed a sentence, and entered a judgment on the

verdicts. Barclift timely appeals from the judgment. See 15 M.R.S. § 2115

(2022); M.R. App. P. 2B(b)(1).

                                         II. DISCUSSION

         [¶8] Barclift’s central argument is that the court erred when it denied his

motion to suppress because the police lacked a sufficient basis for the stop

under the Fourth Amendment to the United States Constitution.11 See U.S.

Const. amend. IV. The Fourth Amendment’s protection against “unreasonable”

searches and seizures by the government, id., “extend[s] to brief investigatory

stops of persons or vehicles that fall short of traditional arrest,” United States v.

Arvizu, 534 U.S. 266, 273 (2002).                 Here, the stop essentially began as a

temporary seizure of Barclift’s person because the police blocked in the vehicle


     Barclift had proceeded with a jury-waived trial on the charges that alleged a prior conviction.
    10

See 17-A M.R.S. §§ 1105-A(1)(B)(1), 1105-C(1)(B)(1) (2018). He stipulated that he had been
convicted in 1994 of “Criminal Sale Controlled Substance-3rd: Narcotic Drug” in New York.

    11 He also argues, as an alternative ground for relief on appeal, that the court did not require the
State to prove that information contributing to probable cause to search his backpack was not the
fruit of an earlier illegal search. Because we conclude that the police did not have sufficient grounds
to make the initial stop, we need not address that argument.

   Although Barclift included a passing reference to the Maine Constitution in the motion to suppress
that he filed in the trial court, on appeal he has raised no independent argument specific to the Maine
Constitution. See State v. Chan, 2020 ME 91, ¶ 18 n.10, 236 A.3d 471.
                                                                                      7

that he was entering and approached him from multiple directions with guns

drawn. To satisfy the requirement that such a stop not be unreasonable, an

officer must, at the time of the stop, have “an articulable suspicion that criminal

conduct has taken place, is occurring, or imminently will occur.” State v. Lafond,

2002 ME 124, ¶ 6, 802 A.2d 425 (quotation marks omitted). Moreover, “the

officer’s assessment of the existence of specific and articulable facts sufficient

to warrant the stop [must be] objectively reasonable in the totality of the

circumstances.”     Id. (quotation marks omitted).          “Reasonable articulable

suspicion is considerably less than proof of wrongdoing by a preponderance of

the evidence, but the suspicion needs to be based on more than speculation or

an unsubstantiated hunch.” State v. McDonald, 2010 ME 102, ¶ 6, 6 A.3d 283

(alteration and quotation marks omitted); see Arvizu, 534 U.S. at 274 (“[A]n

officer’s reliance on a mere ‘hunch’ is insufficient to justify a stop . . . .” (quoting

Terry v. Ohio, 392 U.S. 1, 27 (1968))).

      [¶9] Our review of the denial of a motion to suppress is limited to the

record on which the court made its ruling. State v. Tribou, 488 A.2d 472, 475

(Me. 1985) (“Only evidence presented to the motion Justice is considered in

deciding whether the record supports the motion Justice’s determination.”).

We evaluate the court’s factual findings for clear error and its legal conclusions
8

de novo. State v. Fleming, 2020 ME 120, ¶ 25, 239 A.3d 648. Where, as here,

the historical facts are undisputed, we “assess the officer’s suspicion de novo,”

Lafond, 2002 ME 124, ¶ 6, 802 A.2d 425, because “[w]hether an officer’s

suspicion is objectively reasonable is a pure question of law,” State v. Sylvain,

2003 ME 5, ¶ 11, 814 A.2d 984; see Ornelas v. United States, 517 U.S. 690, 699

(1996) (“[D]eterminations of reasonable suspicion and probable cause should

be reviewed de novo on appeal.”).

A.    Reasonable Articulable Suspicion and Anonymous Tips

      [¶10] When an investigatory stop is based on information from an

informant, “the central issue . . . is whether the informant’s information is so

reliable and complete that it makes past, present or pending criminal conduct

sufficiently likely to justify a stopping of the designated person for

investigation.” 4 Wayne R. LaFave, Search & Seizure: A Treatise on the Fourth

Amendment § 9.5(i) (6th ed. 2020). In a line of fact-dependent benchmark

cases, the United States Supreme Court has also developed the analysis for the

constitutionality of investigatory stops that are based on information provided

by an anonymous informer.

      [¶11] First, in Adams v. Williams, the Supreme Court made clear that

reasonable suspicion for a stop can arise from information other than a police
                                                                               9

officer’s personal observations where the information has sufficient “indicia of

reliability.” 407 U.S. 143, 147 (1972). There, a police officer stopped a person

based on a contemporaneous but unverified tip given in person by a known

informant at 2:15 a.m. in a “high-crime area.” Id. at 144-45. Concluding that the

resulting stop was not an unreasonable seizure under the Fourth Amendment,

the Court focused on the facts that the informant “was known to [the officer]

personally and had provided him with information in the past” and that the

informant would have been subject to arrest and prosecution for falsely

reporting a crime. Id. at 146-47. The Court noted that the case before it was,

for those reasons, stronger than one involving an anonymous tip. Id.

      [¶12] In Illinois v. Gates, a case involving an anonymous tip in the

probable cause context, the Court adopted a totality-of-the-circumstances test

for probable cause but made clear that the factors central to its previous test—

the tipster’s “veracity,” “reliability,” and “basis of knowledge”—remained

“highly relevant.” 462 U.S. 213, 225, 230-32, 238 (1983) (quotation marks

omitted).   The Court stressed that the totality-of-the-circumstances test

“permits a balanced assessment of the relative weights of all the various indicia

of reliability (and unreliability) attending an informant’s tip.” Id. at 234. The

Court held that probable cause existed because police had corroborated “major
10

portions of the [tip]’s predictions,” including its “range of details relating not

just to easily obtained facts and conditions existing at the time of the tip, but to

future actions of third parties ordinarily not easily predicted.” Id. at 245-46.

          [¶13] Next, in Alabama v. White, the Court drew on Adams and Gates to

examine whether an anonymous telephone tip, “as corroborated by

independent police work, exhibited sufficient indicia of reliability to provide

reasonable suspicion to make [an] investigatory stop.” 496 U.S. 325, 326-27

(1990). In White, the anonymous telephone caller told police that Vanessa

White would be leaving a specific residence at a specific time on a specific date

and would be traveling to a specific motel with a specific quantity of an illegal

drug in a specifically described container. Id. at 327. The police went to the

residence that the tipster had identified, saw White enter a vehicle matching

the tipster’s description at the indicated time, and followed the vehicle as it

proceeded on “the most direct route” toward the named motel. Id. The stop

occurred just short of the motel. Id.

          [¶14] Distinguishing anonymous tips from those provided by known

informants, the Court first stated that an anonymous tip, standing alone, is

highly unlikely to demonstrate the informant’s basis of knowledge or veracity.12


     “[T]he veracity of persons supplying anonymous tips is by hypothesis largely unknown, and
     12

unknowable.” Alabama v. White, 496 U.S. 325, 329 (1990) (quotation marks omitted). The resulting
                                                                                              11

Id. at 329. In addition, the Court explained that “[r]easonable suspicion, like

probable cause, is dependent upon both the content of information possessed

by police and its degree of reliability. . . . [I]f a tip has a relatively low degree of

reliability, more information will be required to establish the requisite

quantum of suspicion than would be required if the tip were more reliable.” Id.

at 330. Although the case was “close,” the Court concluded, for two main

reasons, that the tip had been “sufficiently corroborated” to provide reasonable

suspicion that White was engaged in criminal activity when the police stopped

her. Id. at 331-32. First, “the independent corroboration by the police of

significant aspects of the informer’s predictions imparted some degree of

reliability to the other allegations made by the caller.” Id. at 332 (emphasis

added). Second, the Court found it “important” that the tipster, like the tipster

in Gates, provided “‘a range of [predictive] details relating . . . to future actions

of third parties ordinarily not easily predicted.’” Id. (quoting Gates, 426 U.S. at

245). The Court emphasized “the caller’s ability to predict [White’s] future

behavior, [which] demonstrated inside information—a special familiarity with

[White’s] affairs”:


risk singularly presented by stops based on wholly anonymous tips is that any citizen “could face
significant intrusion on the say-so of an anonymous prankster, rival, or misinformed individual,”
which would contravene the Fourth Amendment’s prohibition on unreasonable seizures. United
States v. Roberson, 90 F.3d 75, 80-81 (3d Cir. 1996).
12

      Because only a small number of people are generally privy to an
      individual’s itinerary, it is reasonable for police to believe that a
      person with access to such information is likely to also have access
      to reliable information about that individual’s illegal activities.
      When significant aspects of the caller’s predictions were verified,
      there was reason to believe not only that the caller was honest but
      also that he was well informed, at least well enough to justify the
      stop.

Id. (emphasis added and citation omitted).

      [¶15] The Court relied on similar reasoning to reach a different result

ten years later in Florida v. J.L., 529 U.S. 266, 269-72 (2000). There, an

anonymous caller reported that a young Black man “standing at a particular bus

stop and wearing a plaid shirt was carrying a gun.” Id. at 268. Two police

officers went to the bus stop and saw three Black men there, one of whom was

wearing a plaid shirt. Id. The Court concluded that the police did not have

sufficiently reliable information to justify a stop of the man wearing the plaid

shirt because the anonymous call “provided no predictive information and

therefore left the police without means to test the informant’s knowledge or

credibility.” Id. at 271. Although the “description of the suspect’s visible

attributes proved accurate,” the Court reasoned that “[t]he reasonable

suspicion here at issue requires that a tip be reliable in its assertion of illegality,

not just in its tendency to identify a determinate person.” Id. at 271-72

(emphasis added). The Court also contrasted the case with cases involving “a
                                                                                13

tip from a known informant whose reputation can be assessed and who can be

held responsible if her allegations turn out to be fabricated.” Id. at 270.

      [¶16] Finally, in the Supreme Court’s most recent anonymous-tip case,

Navarette v. California, police stopped a pickup truck that matched the

description of a truck that an anonymous 9-1-1 caller said had run her off the

road. 572 U.S. 393, 395-96 (2014). Although this was another “close case,” id.

at 404 (quotation marks omitted), the Court concluded that the call bore

sufficient indicia of reliability for the officer to credit the allegation and make

the stop because (1) the call was nearly contemporaneous with the allegedly

illegal activity, placing it in a category of “especially reliable” information;

(2) the call suggested “eyewitness knowledge of the alleged dangerous

driving”; and (3) the caller’s “use of the [9-1-1] emergency system” was an

“indicator of veracity” because 9-1-1 calls can be recorded and traced and

persons making false reports may be subject to prosecution, id. at 398-401.

      [¶17] Our analysis is therefore guided, at the outset, by the critical

difference between cases in which the police rely on information provided by

an anonymous tip and those in which the information generating suspicion is

provided by a known informant. See, e.g., United States v. Monteiro, 447 F.3d 39,

44 (1st Cir. 2006) (“Anonymous tips are a different matter.”); 4 Wayne
14

R. LaFave, Search & Seizure: A Treatise on the Fourth Amendment § 9.5(i) (“[T]he

anonymous tipster is generally least deserving of reliance . . . .”); Adams,

407 U.S. at 146-47; United States v. Lopez-Gonzalez, 916 F.2d 1011, 1014

(5th Cir. 1990) (“[T]ips from known informants are more likely to be credible

and are thus entitled to greater weight in the Terry stop reasonable suspicion

analysis.”).

        [¶18] The Supreme Court’s decisions also demonstrate the fact-specific

nature of determining whether investigative information that begins with a

wholly anonymous tip gives rise to a reasonable, articulable suspicion of

wrongdoing.      Although “no single rule can be fashioned to meet every

conceivable confrontation between the police and citizen,” State v. Lesnick,

530 P.2d 243, 246 (Wash. 1975), the analysis must focus primarily on

     • the extent and specificity of predictive detail regarding future criminal
       activity contained in the tip;

     • the extent to which the predictive detail contained in the tip involved
       information that could be supplied only by a person with knowledge of
       the criminal activity alleged, rather than information available more
       generally or to the public at large; and

     • the extent to which the police were able to confirm the accuracy of the
       predictive detail in the tip through their own observation or
       independently obtained, reliable information.
                                                                                  15

See White, 496 U.S. at 328-32; J.L., 529 U.S. at 269-72. White establishes that the

corroboration by police of the accuracy of an anonymous tip need not include

observation of actual criminal activity, provided that the tip includes a

substantial quantity of predictive description that only someone with

knowledge of the described plan of activity could supply, and provided that the

police through their own observation or other investigation are able to confirm

the accuracy of the predictive description to a significant degree. White,

496 U.S. at 328-32.    J.L. illustrates the inverse—that an anonymous tip

containing no prediction of future activity, but only a description of present

circumstances visible to any passerby, is insufficient if the police have not

confirmed the tip’s assertion of illegality through their own observation or

through independently obtained reliable information. J.L., 529 U.S. at 269-72.

B.    The Stop of Barclift

      [¶19]    Here, we examine whether the police developed sufficient

information to justify a reasonable belief that the tipster’s assertion of illegality

was reliable, bearing in mind that the tip regarding Barclift itself was wholly

anonymous and included no predictive information. The tip gave some specific

information about Barclift, but it was lacking in material respects. The tip

included no prediction that Barclift would be traveling to Maine by bus on a
16

particular date, and it included no information so personal that it suggested that

the tipster would have been privy to any illegal activity by Barclift. The absence

of any prediction of Barclift’s actions at a particular future time means that the

tip lacked an element that the Supreme Court has deemed highly material, if not

essential, to determining the reliability of an anonymous tip: predictive

information indicative of the informant’s insider knowledge of planned

criminal activity. See Gates, 462 U.S. at 245-46; White, 496 U.S. at 328-32;

J.L., 529 U.S. at 269-72.

      [¶20] In fact, none of the Supreme Court’s recent decisions involving the

reliability of anonymous tips involved a tip lacking any specific assertion of

criminal activity on a particular date. Some other courts have, however,

analyzed the reliability of anonymous tips that, like the tip regarding Barclift,

asserted habitual or ongoing illegal drug activity by one or more persons

without any prediction that the asserted activity would occur on a particular

date. See Commonwealth v. Goodwin, 750 A.2d 795, 796-99 (Pa. 2000); State v.

Boson, 778 So. 2d 687, 688-95 (La. Ct. App. 2001).

      [¶21] In Goodwin, for example, the police received an anonymous tip that

was highly detailed in identifying and describing the defendant and her habits,
                                                                                                      17

including her practice of selling illegal drugs from her home and workplace.13

750 A.2d at 796. However, the tip did not include any prediction that the

defendant would be engaged in the asserted criminal activity on a particular

date. Id. When the police began to follow the defendant in her vehicle, they

“saw no unusual activity . . . and had no reason independent of the anonymous

tip to suspect that criminal activity was afoot. Thus, the allegations of criminal

conduct furnished by the anonymous tipster remained uncorroborated.”

Id. at 799. As a result, applying the Supreme Court’s Fourth Amendment

jurisprudence,14 the court held that the police had insufficient information to

justify stopping the defendant. Id. Although the tip disclosed many details

about the defendant’s age, appearance, dress, home address, and workplace,

some of which were corroborated by police observation, the court noted that

anyone who worked with her or otherwise knew her could have supplied that

information. Id.


   13 “The caller . . . stated that the [defendant] always carries a quarter pound of marijuana in a pink
bag and that children buy drugs from her. Also, the [defendant] takes a one-hour lunch break at about
12:15 and drives a blue Mustang, registration AKA 2168, which was parked that day on the inside
corner of a parking garage. The caller described the [defendant] as [twenty-five] years old, with red
hair, and stated that she was wearing a red coat and red stockings on that particular day. The
anonymous caller then provided the name and address of the [defendant’s] employer, the street she
lived on, the location of the parking garage, and the route [she] took to walk to the garage.”
Commonwealth v. Goodwin, 750 A.2d 795, 796 (Pa. 2000).

   14 The court noted that although the defendant raised claims under both the Fourth Amendment
and the state constitution, it had “consistently followed Fourth Amendment jurisprudence in stop
and frisk cases.” Goodwin, 750 A.2d at 797 n.3.
18

      [¶22] In Boson, the police stopped and searched the defendants based on

complaints about two individuals who “were supposed to be operating

narcotics” from a hotel in a high-crime area. 778 So. 2d at 688 (quotation marks

omitted). Other than a description of the individuals and their vehicle, the

complaints provided no predictive information about the individuals’ actions,

and the police executed the stop as soon as they saw individuals and a vehicle

matching the description at the hotel, without having observed any activity by

the individuals. Id. Analyzing the unverified complaints as if they collectively

constituted an anonymous tip, the court summarized the facts and the

conclusion to be drawn from them as follows:

      There was no testimony at all about the source of the [complaints].
      The informant therefore must be assumed by this court to have
      been unknown and untested. The officers went to the scene with
      the vague knowledge that drugs were being sold at some
      undetermined time, and that two black men who had a white LTD
      were involved in the transactions. They immediately stopped [the
      defendants] upon seeing them. The defendants were not
      performing any suspicious activity at the time they were stopped.
      Thus, based on the facts presented, . . . the officers lacked
      reasonable suspicion to stop [the defendants].

Id. at 694-95 (footnote omitted).

      [¶23]   Because the tip regarding Barclift was lacking in predictive

information that, if confirmed as accurate, might have validated the reliability

of the tip, the police needed to obtain independent information corroborating
                                                                              19

the tipster’s assertion of illegal conduct in order to establish an objectively

reasonable suspicion of wrongdoing on the day of the stop. See Goodwin,

750 A.2d at 799; Boson, 778 So. 2d at 691-95; Gates, 462 U.S. at 245-46; White,

496 U.S. at 328-32; J.L., 529 U.S. at 269-72. One means of doing so would be to

obtain reliable information through other sources. The necessary information

could also have been obtained through surveillance prior to a stop, among other

means, but the police stopped Barclift without having observed anything

suspicious. See United States v. Roberson, 90 F.3d 75, 81 (3d Cir. 1996)

(explaining that “the police were not powerless to act on the non-predictive,

anonymous tip they received” because they could have surveilled the

defendant, but that there was no reasonable suspicion to support a stop “[i]n

the absence of any observations of suspicious conduct or the corroboration of

information from which the police could reasonably conclude that the

anonymous tipster’s allegation of criminal activity was reliable”).

      [¶24] The tipster’s generalized assertions that Barclift regularly rode the

bus to Maine with a bag or backpack and that he was a rap artist do not imply

inside knowledge of criminal activity on Barclift’s part. Anyone who knew

Barclift or knew about his bus travel and rap career could have provided that

information. See State v. Rabon, 2007 ME 113, ¶ 34, 930 A.2d 268; 4 Wayne
20

R. LaFave, Search & Seizure: A Treatise on the Fourth Amendment § 9.5(i).

      [¶25] The additional information that the police were able to develop, in

their follow-up efforts to validate the reliability of the tip, was limited and did

not lend credibility to the assertion of illegal activity. The police confirmed that

Barclift had, indeed, frequently taken the Concord Trailways bus from New

York to Maine. Certain “[f]actors consistent with innocent travel, when taken

together, can give rise to reasonable suspicion, even though some travelers

exhibiting those factors will be innocent.” United States v. Carpenter, 462 F.3d

981, 986 (8th Cir. 2006). Frequent interstate bus travel, on the other hand, is

not alone indicative of criminal activity. See State v. Alexander, 139 A.3d 574,

581-82 (Vt. 2016) (rejecting the notion that bus travel from out of state can

support a reasonable suspicion of criminal activity “because ‘a very large

category of presumably innocent travelers’ do the same” (quoting Reid v.

Georgia, 448 U.S. 438, 441 (1980))). Corroboration of this activity lent little, if

any, credibility to the tipster’s assertion of illegality. The police officers also

learned, from their source at the bus company, that Barclift paid cash for his

bus tickets, a fact that might be deemed indicative of an effort to leave no

traceable record of his travel and therefore probative of a criminal purpose.

See United States v. Sokolow, 490 U.S. 1, 8-9 (1989). But the State’s first witness
                                                                                                      21

at the suppression hearing acknowledged that the source also disclosed that

Barclift bought the tickets in his own name, belying any notion that Barclift was

attempting to conceal his identity.15 The police obtained information indicating

that Barclift had a criminal history, but the suppression record is vague as to

the details and silent on whether the criminal history was very old or very

recent or somewhere in between. See Monteiro, 447 F.3d at 47 (“[C]ourts have

found that an individual’s criminal history corroborated reliable information,

such as a police officer’s own observations, in constituting reasonable suspicion.”

(emphasis added)). Moreover, there is no evidence in the suppression record

that the police corroborated the accuracy of other assertions in the tip, such as

that Barclift habitually carried a firearm or that he used an alias to purchase

bus tickets.16 See Gates, 462 U.S. at 234 (explaining that “all the various indicia

of reliability (and unreliability) attending an informant’s tip” should be

considered in the totality-of-the-circumstances analysis (emphasis added)).




   15 The witness testified that the tipster had stated that Barclift used an alias when purchasing bus
tickets and acknowledged that “that piece of information in the anonymous tip was incorrect.” That
discrepancy, along with the other portions of the tip that the police could not verify, could raise doubt
about the reliability of the tip.

   16 The State also urges us to consider that “[i]t is known that New York is a source state for illegal
drugs, that transportation by bus is a widely used and common method for smuggling drugs into
Maine, and that those involved in drug activity almost exclusively operate in cash.” The trial court
did not make those findings (or rely on that rationale), and there was no evidence admitted during
the suppression hearing that would support such findings.
22

          [¶26] As did the United States Supreme Court in White, we acknowledge

that this case is close, but it lands on the other side of the line. What is lacking

is evidence that the police were able to confirm the anonymous tipster’s

assertion of illegality by (1) corroborating a prediction of Barclift’s actions that

was sufficiently specific and detailed to indicate inside knowledge of a plan to

commit a crime or (2) independently obtaining reliable information, through

their own direct observation or from known reliable sources, corroborating the

tipster’s assertion of illegality.17 The information that the police obtained in

attempting to corroborate the anonymous tip was not enough to indicate that




     17 The dissent acknowledges the Supreme Court’s holding that the police must corroborate
“significant aspects of the informer’s predictions” to “impart a degree of reliability to the allegations
made by the tipster,” Dissenting Opinion ¶ 30; see White, 496 U.S. 325, 331-32; Florida v. J.L., 529 U.S.
266, 269-72 (2000), but would conclude that the police were justified in stopping and detaining
Barclift based on (1) a non-predictive, partly inaccurate description of past activity from an
anonymous person who could have been any past or present acquaintance and (2) “evidence of a
drug courier profile,” Dissenting Opinion ¶ 39. Although frequent purchases of bus tickets for travel
between New York and Maine may fit one piece of a drug courier profile, they are not criminal acts,
nor are they enough in themselves to generate a reasonable suspicion that the purchaser is a criminal.
As we said in State v. Lovell, “more is required.” State v. Lovell, 2022 ME 49, ¶ 20, --- A.3d ---. In Lovell,
we decided that reasonable suspicion of wrongdoing existed because the police obtained, in addition
to information about behavior that was consistent with a drug courier profile, a known informant’s
direct observation of evidence of a crime on a specific date. Id. ¶¶ 23-26. Specifically, a train
conductor reported that the suspect had appeared impaired during his most recent short-turnaround
train journey to and from a known source city and that the conductor had found a crack pipe on the
seat where the suspect and his companion had been sitting. Id. Here, the police obtained no
comparable confirmation of ongoing criminal activity regarding Barclift. What they did confirm did
not indicate the anonymous tipster’s knowledge of anything beyond Barclift’s work as a rapper and
his frequent bus travel between New York and Maine. They also learned that the tipster was wrong
in asserting that Barclift used an alias to buy bus tickets—information that undermined the reliability
of the tip.
                                                                                  23

the tipster’s assertion of illegality was reliable. Because the stop of Barclift that

led to his conviction lacked a constitutional basis, we vacate the judgment.

      The entry is:

                   Judgment vacated. Remanded for further
                   proceedings consistent with this opinion.




JABAR, J., dissenting.

      [¶27] I respectfully dissent because I believe that the trial court properly

considered the totality of the circumstances and did not err when it concluded

that the police officers had a reasonable suspicion of illegal activity resulting

from the two anonymous tips and the evidence suggesting that Barclift fit a

drug courier profile.

      [¶28] “When reviewing the denial of motion to suppress . . . we review

the trial court’s findings for clear error and its legal conclusions de novo.” State

v. Chan, 2020 ME 91, ¶ 13, 236 A.3d 471. We uphold the trial court’s decision

“if any reasonable view of the evidence supports [it].” State v. Ormsby, 2013 ME

88, ¶ 9, 81 A.3d 336 (quotation marks omitted); State v. Clark, 2021 ME 12, ¶ 25,

246 A.3d 1165 (quotation marks omitted). The Court holds that the trial court

erred by concluding that the anonymous tips received by law enforcement were
24

sufficiently corroborated to establish reasonable, articulable suspicion. Court’s

Opinion ¶¶ 23-26. I disagree. I believe that a reasonable view of the evidence

supports the trial court’s conclusion.

      [¶29] An officer must have “reasonable suspicion to believe that criminal

activity may be afoot.” United States v. Arvizu, 534 U.S. 266, 273 (2002)

(quotation marks omitted). The likelihood of criminal activity does not have to

“rise to the level required for probable cause, and it falls considerably short of

satisfying a preponderance of the evidence standard.” Id. at 274. The concept

of reasonable suspicion is “fluid” and “take[s] [its] substantive content from the

particular contexts in which the standards are being assessed.” Ornelas v.

United States, 517 U.S. 690, 696 (1996). We view reasonable suspicion to

conduct an investigatory stop “from the standpoint of an objectively reasonable

police officer,” id., and base it on “the totality of the circumstances.” State v.

Littlefield, 677 A.2d 1055, 1057 (Me. 1996). When analyzing the totality of the

circumstances, officers are permitted to “draw on their own experience and

specialized training to make inferences from and deductions about the

cumulative information available to them . . . .” Arvizu, 534 U.S. at 273. An

investigatory stop must be based on “specific and articulable facts which, taken

together with rational inferences from those facts, reasonably warrant that
                                                                             25

intrusion.” State v. Eastman, 1997 ME 39, ¶ 6, 691 A.2d 179 (quotation marks

omitted).

      [¶30] Anonymous tips may be the basis of reasonable suspicion if

corroborating independent police work exhibits sufficient indicia of reliability

to create reasonable suspicion for an investigatory stop. Alabama v. White, 496

U.S. 325, 326-27, 332 (1990). Something more than an anonymous tip itself is

required to justify a Fourth Amendment intrusion.         Id. at 329-30.    The

independent corroboration by the police of significant aspects of the informer’s

predictions will impart a degree of reliability to the allegations made by the

tipster. Id. at 331-32. “[C]orroboration can consist of [an] officer verifying

details such as the physical description and location of a suspect” and does not

require that an officer observe illegal behavior. State v. Vaughan, 2009 ME 63,

¶ 12, 974 A.2d 930 (quotation marks omitted).

      [¶31]    Here, there were two anonymous tips that supplied law

enforcement with Barclift’s full name, his alias as a rap artist known as

‘DownLeezy,’ his date of birth, and information that he had regularly traveled

to Maine (both Brunswick and Augusta) from New York transporting hundreds

of grams in illegal drugs—heroin and/or cocaine—in a backpack since 2014.
26

The tip also provided Barclift’s specific method of travel—by bus on Concord

Trailways.

      [¶32] To corroborate the specific allegation that Barclift was illegally

transporting drugs from New York to Maine by bus on a regular basis, law

enforcement contacted Concord Trailways.             From a source at Concord

Trailways, they learned that Barclift had been purchasing tickets from

New York to Maine for six years, dating back to 2014. They also learned that

Barclift had purchased ten bus tickets to Maine in January 2020 and had made

four trips that month. Law enforcement also determined that Barclift always

paid cash for the tickets. Further corroboration came on January 22, 2020,

when law enforcement learned from Concord Trailways that Barclift had

purchased a bus ticket for travel to Augusta for that day.

      [¶33] Police also confirmed the alias supplied by the tips and confirmed

that Barclift did use the “DownLeezy” alias when he performed rap music. The

officers also obtained a photo identification of Barclift and confirmed his prior

criminal record, including a narcotics conviction.

      [¶34] Viewing the totality of the circumstances, the anonymous tip,

which contained a range of details, indicated “a fair probability” that the tipster

had obtained their information from Barclift or someone Barclift trusted. See
                                                                               27

Illinois v. Gates, 462 U.S. 213, 245-46 (1983). Numerous features of the tip—

Barclift’s identity, Barclift’s use of Concord Trailways, the long period in which

he’d been using the bus line, the large number of tickets purchased by Barclift

since 2014, and a recent purchase of tickets—were corroborated by law

enforcement investigation.

      [¶35]    The specificity of the tips and the corroboration by law

enforcement revealed information highly consistent with the tips and in their

totality demonstrated conduct consistent with drug trafficking.

      [¶36] In State v. Lovell, we recently discussed the evidence of a drug

courier profile and how, when coupled with some other evidence, that may give

rise to a reasonable articulable suspicion.

      A “drug courier profile” is a loosely defined set of otherwise
      innocuous behaviors that the Supreme Court has described as “an
      abstract of characteristics found to be typical of persons
      transporting illegal drugs.” Florida v. Royer, 460 U.S. 491, 493 n.2
      (1983); see also Reid v. Georgia, 448 U.S. 438, 440 (1980). Other
      courts have held that a drug courier profile may be used as a
      starting point for an investigation; however, consistency with a
      bare profile alone cannot amount to reasonable suspicion of illegal
      activity, because those who engage in the activities that the profile
      describes include large numbers of innocent people. E.g., United
      States v. Sokolow, 490 U.S. 1, 10 (1989); United States v. Marrocco,
      578 F.3d 627, 633 (6th Cir. 2009); United States v. Torres, 949 F.2d
      606, 608 (2nd Cir. 1991); State v. Trainor, 925 P.2d 818, 827 n.8
      (Haw. 1996) (citing Commonwealth v. Lewis, 636 A.2d 619, 624
      (Pa. 1994)).
28

      When law enforcement personnel are aware of characteristics or
      behaviors that fit a drug courier profile but do not independently
      point to illegal behavior, our established case law treats that
      awareness as the equivalent of an “unsubstantiated hunch.” In
      those instances, more is required for an officer to establish
      reasonable articulable suspicion that a violation of law has
      occurred, is occurring, or will occur. See State v. Simons, 2017 ME
      180, ¶ 12, 169 A.3d 399; State v. Sasso, 2016 ME 95, ¶¶ 7, 14, 143
      A.3d 124; State v. Porter, 2008 ME 175, ¶¶ 9, 11, 960 A.2d 321. The
      “more” that is needed is information that is “reliable in its assertion
      of illegality,” State v. Lafond, 2002 ME 124, ¶ 10, 802 A.2d 425
      (quoting Florida v. J.L., 529 U.S. 266, 272 (2000)), because “in
      making a determination of [reasonable articulable suspicion] the
      relevant inquiry is not whether particular conduct is ‘innocent’ or
      ‘guilty,’ but the degree of suspicion that attaches to particular types
      of noncriminal acts,” Sokolow, 490 U.S. at 10 (quotation marks
      omitted).

State v. Lovell, 2022 ME 49, ¶¶ 19-20, --- A.3d ---.

      [¶37] Behaviors that courts have stated are indicative of a drug courier

profile include arrival from a source city, United States v. Sokolow, 490 U.S. 1, 3

(1989); Reid v. Georgia, 448 U.S. 438, 441 (1980); payment for tickets in cash,

Sokolow, 490 U.S. at 3; Florida v. Royer, 460 U.S. 491, 493 n.2 (1983); and

excessively frequent travel to a source city, United States v. Elmore, 595 F.2d

1036, 1039 n.3 (5th Cir. 1979); see 27 James W. Moore et al., Moore’s Federal

Practice - Criminal § 641.130 (Mathew Bender, 3d ed. 2022) (discussing drug

courier profiles used throughout the United States).
                                                                                29

      [¶38] An anonymous prediction of a person’s legal activities fitting the

drug courier profile can be sufficient to generate a reasonable suspicion of

illegality when the information is sufficiently detailed and confirmed to be

accurate in its prediction of the person’s actions so that it supports a reasonable

belief that the source of the information has inside knowledge of a plan to

commit a crime. See White, 496 U.S. at 332 (“When significant aspects of the

caller’s predictions were verified, there was reason to believe not only that the

caller was honest but also that he was well informed, at least well enough to

justify the stop.”).

      [¶39]     Here, we have evidence of a drug courier profile plus two

anonymous tips containing specific information relating to Barclift’s

transportation of illegal drugs. In Lovell, 2022 ME 49, ¶¶ 2-4, --- A.3d ---, the

information was limited to assertions of numerous trips between Maine and an

area known for drugs and a tip from a train conductor who weeks earlier

indicated that he saw Lovell “high” and that he found a crack pipe where Lovell

was sitting. This is not evidence of a crime on a specific date as the Court

asserts. Court’s Opinion ¶ 26 n.16. There was no definitive assertion of

predictive behavior in Lovell, just an inference based on a train conductor’s

observation that Lovell was transporting drugs; whereas here, the two tips
30

received by law enforcement asserted that Barclift would be transporting

heroin and/or cocaine in a backpack while travelling to Maine on Concord

Trailways. This is much more evidence of predictive behavior than the tip from

the train conductor in Lovell, who indicated that he saw Lovell “high” and found

a crack pipe where Lovell was sitting. While neither an anonymous tip nor

evidence of a drug courier profile alone are enough to create reasonable,

articulable suspicion, the combination of two anonymous tips and a drug

courier profile corroborate each other and these facts were independently

corroborated by law enforcement. A reasonable view of the evidence supports

the trial court’s determination of reasonable, articulable suspicion.

        [¶40] I would affirm the trial court’s decision suppressing Barclift’s

statements made while at the Augusta Police Department on January 22, 2020,

prior to the administration and waiver of his Miranda rights but denying the

motion to suppress in all other respects.



Rory A. McNamara, Esq. (orally), Drake Law LLC, York, for appellant Timothy
Barclift

Aaron M. Frey, Attorney General, and Katie Sibley, Asst. Atty. Gen. (orally),
Office of the Attorney General, Augusta, for appellee State of Maine


Kennebec County Unified Criminal Docket docket number CR-2020-115
FOR CLERK REFERENCE ONLY